Rhonda K. Wood, Justice, dissenting.
The only directive the circuit court made in its final order was that the Jefferson County Election Commission (CBEC) "perform its statutory duties." I cannot find where this was in error.
What is clear is that this was a highly political dispute within the county and that it had the potential to disrupt the election. The circuit court ordered the CBEC to simply do its job to ensure that the election proceeded without impediment. He placed no blame on either party. The other apparent fact from the testimony is that the legal relationship between the county judge, election coordinator, and the county election commission was fraught with peril. Differences within counties and in interpretations of the law lead to different results across the state. This is not the first occasion where a dispute over the duties and roles in the election process has arisen. These policy decisions are best suited for the legislature, and I encourage the legislature to act before a future election is compromised.